DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments/remarks for application 15/973137 filed on 12/17/2021. Claims 1-17 and 21-24 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-16, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaifosh et al. (US Patent Pub. No. 2018/0020978 A1) in view of 
Regarding claim 1, Kaifosh teaches a system (Kaifosh, Fig. 8), comprising: 
a plurality of sensor modules (Kaifosh, Fig. 1, autonomous sensors 102 are attached to different left and right limbs of the user; Kaifosh, autonomous sensor may be worn on the user’s arm or leg, i.e. plurality; Kaifosh, Figs. 6-8, motion sensor 602, 702, and autonomous movement sensors 810; Kaifosh, [0090], sensor signals may be recorded by any suitable number of autonomous movement sensors located in suitable locations, i.e. hands and legs; Kaifosh, Fig. 9B and [0113], process 952, signals are obtained from one or more of autonomous movement sensor), each respective sensor module in the plurality of sensor modules having an inertial measurement unit and attached to a portion of a user to generate motion data identifying a sequence of orientations of a kinematic chain of the user (Kaifosh, [0067], movement sensor 602 may be an autonomous movement sensor; Kaifosh, [0071], [0113], autonomous movement sensor 810 maybe include Inertial Measurement Units; Kaifosh, Figs. 4, 6 and 7, movement sensor 602 and 702 is attached to form type 3 of the user, i.e. hand; Kaifosh, Fig. 9B, steps 952-960) including a plurality of rigid bodies wherein at least one untracked rigid body in the plurality of rigid bodies does not have a respective sensor module attached thereto and at least one other rigid body in the plurality of rigid bodies includes a sensor module in the plurality of sensor modules (Kaifosh, [0043] kinematics can be upper arm connected at a shoulder joint and a forearm; Kaifosh, [0056], user wears an IMU on his or her wrist, and upper arm does not carry an IMU; Kaifosh, [0068], movement sensor coupled to user’s wrist and responsive output may indicate 
a computing device (Kaifosh, Fig. 8, processor 812) coupled to the plurality of sensor modules and configured to: 
provide the sequence of orientations measured by each respective sensor module as input to an artificial neural network (ANN), wherein the ANN is associated with and trained for the kinematic chain (Kaifosh, Fig. 9B, step 956, provide autonomous sensor signal as input to trained statistic model; Kaifosh, [0105], the statistical model maybe a recurrent neural network that is a long short-term memory neural network; Kaifosh, [0131], statistical models include recurrent neural networks, long short-term memory neural networks, and/or any other suitable type of neural networks; examples of applications include uses for reconstructing human movements with wearable devices, such as reconstructing the movement of both the forearm and upper arm, i.e. kinematic chain, using a single wrist-worn device), wherein the ANN is trained to make prediction using measurement of optical tracking sensors not situated on the user (Kaifosh, [0048] 

obtain a second set of data from a motion capture system (Kaifosh, Fig. 9A, and [0097] act 904 external device such as motion capture system is used to obtain position information); and
training the ANN with the first set of data and the second set of data (Kaifosh, Fig. 9A, and [0103]-[0104], act 912 generate statistical model using data generated at act 910 and data from act 910 includes data from both act 902 and act 904);
 obtain, as output from the artificial neural network, an orientation measurement of the kinematic chain (Kaifosh, Fig. 9B, step 958 output generated spatial information from trained statistical model), the orientation measurement comprising a value representing the orientation of the optical tracking sensor, and wherein the value include a value corresponding to the untracked rigid body and a plurality of values corresponding to the other rigid bodies of the kinematic chain equipped with the sensor modules (Kaifosh, [0048] and [0130], the output is used to reconstruct the position and orientation of the rigid body from the trained data; Kaifosh, [0050], [0053], [0067] and [0097], the trained data, which comprising information regarding the position and orientation of the rigid body, can be obtained using motion capturing, one of the motion capturing method being using captured image data, i.e. spatial/position information comprising a value representing an orientation of an optical tracking sensor; Kaifosh, Fig. 9B 
control an application by configuring, according to the orientation measurement obtained from the artificial neural network, an orientation of a rigid part in a kinematic chain of a skeleton model that has a plurality of rigid parts connected by joints (Kaifosh, Fig. 9B, step 960, generate musculo-skeletal representation and/or control signals; Kaifosh, [0042] the human musculo-skeletal system is modeled as multi-segment articulated rigid body with joints interfacing between; Kaifosh, [0120]-[0121], spatial information may be used to 
Kaifosh does not seem to explicitly teach the second set of data from a motion capture system is from a plurality of optical tracking sensors tracking one or more optical markers; the orientation measurement comprising a plurality of values representing optical tracking sensors. However, Kaifosh teaches in [0050], [0053], [0067] and [0097] that the position and orientation of the rigid body from the training data can be obtained by using motion capturing. And that in the art of motion capturing, Pasveer teaches a motion capturing system using multiple markers and cameras, i.e. a plurality of optical tracking sensors tracking one or more optical markers and a plurality of values representing optical tracking sensors (Pasveer, Fig. 1 and [0020], optical markers detected by cameras 200 and 201).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use the motion capturing system of Pasveer which generates a plurality of values representing the orientation of optical sensors in the system of Kaifosh. The suggestion/motivation would have been in order to accurately and reliably measure position and orientation (Pasveer, [0008]).
Kaifosh in view of Pasveer does not seem to explicitly teach the ANN is trained to minimize a difference between measurements of the plurality of sensor modules and predictions made using measurements of optical tracking sensors not situated on the user. 

There were a finite number of identified and predictable potential solutions to the recognized need or problem, Hemken teaches that it is well-known in the art to use error reduction strategies that minimize but do not entirely eliminate error/noise to acquire a good enough approximation/prediction (Hemken, [0082]-[0083]).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The combination would be to utilized the well-known method of error reduction as suggested by Hemken in the system of Kaifosh in view of Pasveer, and the result would be that the ANN of Kaifosh in view of Pasveer is trained to minimize a difference between measurements of the plurality of sensor modules, i.e. input, and predictions made using measurements of optical tracking sensors not situated on the user, i.e. output.
Regarding claim 2, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 1, and further teaches the ANN is trained using orientation measurements generated using an optical tracking system (Kaifosh, [0050], [0053] and [0067], the trained data, which comprising information regarding the position and orientation of the rigid body, can be obtained using motion capturing, one of the motion capturing method being using captured image data; Kaifosh, [0097], spatial position obtained in act 904 of the training process can be obtained by motion capturing system or laser scanner).
claim 3, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 2, and further teaches the ANN is a recurrent neural network (Kaifosh, [0105], the statistical model maybe a recurrent neural network that is a long short-term memory neural network).
Regarding claim 4, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 3, and further teaches the recurrent neural network contains Long Short-Term Memory (LSTM) units (Kaifosh, [0105], the statistical model maybe a recurrent neural network that is a long short-term memory neural network).
Regarding claim 5, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 2, and further teaches orientations of the kinematic chain is not tracked using optical tracking (Kaifosh, [0050], auxiliary device/system, i.e. optical tracking, is used for training and only a single IMU is used on the user’s forearm/wrist is fed to the computing system to know the relative position and orientation of the rigid body segment of interest).
Regarding claim 6, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 5, and further teaches orientations of the kinematic chain is tracked using one of the sensor modules (Kaifosh, [0050], auxiliary device/system is used for training and only a single IMU is used on the user’s forearm/wrist is fed to the computing system to know the relative position and orientation of the rigid body segment of interest).
Regarding claim 7, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 5, and further teaches orientations of the kinematic chain is not tracked using a sensor module containing an inertial measurement unit (Kaifosh, 
Regarding claim 8, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 5, and further teaches the plurality of sensor modules tracks portions of the user corresponding to a subset of rigid parts in the kinematic chain; and the rigid parts in the subset of rigid parts are separated in the kinematic chain by the rigid part corresponding to the kinematic chain that is not tracked using a sensor module (Kaifosh, [0054], movement data representing movement of user’s forearm, i.e. subset, is captured by a wrist-worn IMU, and through the trained statistical model, position and/or orientation of both the user’s forearm and upper arm, i.e. the kinematic chain that is not tracked, is outputted).
Regarding claim 9, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 1, and further teaches the ANN is trained to predict orientation measurements generated using an optical tracking system (Kaifosh, [0053], neural network may be trained using external reference data, example of external data includes captured image data or laser, i.e. optical sensing); and the ANN provides, as output, predicted orientation measurements to be generated by the optical tracking system for portions of the user to which the plurality of sensor modules are attached (Kaifosh, [0043], movements of the segments in the rigid body model can be simulated as an articulated rigid body system in which orientation and position information of a segment relative to other segments in the model are predicted using a trained statistical 
Regarding claim 12, Kaifosh teaches a method, comprising: 
receiving, from a plurality of inertial measurement units attached to portions of a user connected by joints, motion data identifying sequences of orientations of the portions of the user (Kaifosh, Fig. 1, autonomous sensors 102 are attached to different left and right limbs of the user; Kaifosh, autonomous sensor may be worn on the user’s arm or leg, i.e. plurality; Kaifosh, Figs. 6-8, motion sensor 602, 702, and autonomous movement sensors 810; Kaifosh, [0090], sensor signals may be recorded by any suitable number of autonomous movement sensors located in suitable locations, i.e. hands and legs; Kaifosh, Fig. 9B and [0113], process 952, signals are obtained from one or more of autonomous movement sensor; Kaifosh, [0067], movement sensor 602 may be an autonomous movement sensor; Kaifosh, [0071], [0113], autonomous movement sensor 810 maybe include Inertial Measurement Units; Kaifosh, Figs. 4, 6 and 7, movement sensor 602 and 702 is attached to form type 3 of the user, i.e. hand; Kaifosh, Fig. 9B, steps 952-960), the portion of the user comprising a kinematic chain including a plurality of rigid bodies wherein at least one untracked rigid body in the 
providing the sequences of orientations of the portions of the user, as measured by the inertial measurement units, as input to an artificial neural network (ANN), wherein the ANN is associated with and trained for the kinematic chain (Kaifosh, Fig. 9B, step 956, provide autonomous sensor signal as input to trained statistic model; Kaifosh, [0105], the statistical model maybe a recurrent neural network that is a long short-term memory neural network; Kaifosh, [0131], statistical models include recurrent neural networks, long short-term memory neural networks, and/or any other suitable type of neural networks; examples of applications include uses for reconstructing human movements with wearable 
obtaining a first set of data from at least one for the plurality of sensor modules (Kaifosh, Fig. 9A and [0092], act 902 obtain sensor signal from single IMU sensor);
obtain a second set of data from a motion capture system (Kaifosh, Fig. 9A, and [0097] act 904 external device such as motion capture system is used to obtain position information); and
training the ANN with the first set of data and the second set of data (Kaifosh, Fig. 9A, and [0103]-[0104], act 912 generate statistical model using data generated at act 910 and data from act 910 includes data from both act 902 and act 904); 
obtaining, as output from the ANN, an orientation measurement of the kinematic chain (Kaifosh, Fig. 9B, step 958 output generated spatial information from trained statistical model), the orientation measurement comprising a value representing the orientation of the optical tracking sensors, and wherein the value include a value corresponding to the untracked rigid body and a plurality of values corresponding to the other rigid bodies of the kinematic chain equipped with the sensor modules (Kaifosh, [0048] and [0130], the output is used to reconstruct the position and orientation of the rigid body from the trained data; Kaifosh, [0050], [0053], [0067] and [0097], the trained data, which comprising information regarding the position and orientation of the rigid 
configuring, according to the orientation measurement obtained from the ANN, an orientation of a rigid part in a kinematic chain of a skeleton model that has a plurality of rigid parts connected by joints (Kaifosh, Fig. 9B, step 960, generate musculo-skeletal representation and/or control signals; Kaifosh, [0042] the human musculo-skeletal 
controlling an application based on a state of the kinematic chain (Kaifosh, [0120]-[0121], spatial information may be used to generate control signal to instruct display to display a graphical render or control a physical device).
Kaifosh does not seem to explicitly teach the second set of data from a motion capture system is from a plurality of optical tracking sensors tracking one or more optical markers; the orientation measurement comprising a plurality of values representing optical tracking sensors. However, Kaifosh teaches in [0050], [0053], [0067] and [0097] that the position and orientation of the rigid body from the training data can be obtained by using motion capturing. And that in the art of motion capturing, Pasveer teaches a motion capturing system using multiple markers and cameras, i.e. a plurality of optical tracking sensor tracking one or more optical markers and a plurality of values representing optical tracking sensors (Pasveer, Fig. 1 and [0020], optical markers detected by cameras 200 and 201).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use the motion capturing system of Pasveer which generates a plurality of values representing the orientation of optical sensors in the system of Kaifosh. The suggestion/motivation would have been in order to accurately and reliably measure position and orientation (Pasveer, [0008]).
Kaifosh in view of Pasveer does not seem to explicitly teach the ANN is trained to minimize a difference between measurements of the plurality of sensor modules and 
Before the time of first effective filing of the claimed invention, there had been a recognized problem or need in the art of machine-learning/artificial intelligence, that training data are sometime inadequate and could not yield the perfect prediction/result.
There were a finite number of identified and predictable potential solutions to the recognized need or problem, Hemken teaches that it is well-known in the art to use error reduction strategies that minimize but do not entirely eliminate error/noise to acquire a good enough approximation/prediction (Hemken, [0082]-[0083]).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The combination would be to utilized the well-known method of error reduction as suggested by Hemken in the system of Kaifosh in view of Pasveer, and the result would be that the ANN of Kaifosh in view of Pasveer is trained to minimize a difference between measurements of the plurality of sensor modules, i.e. input, and predictions made using measurements of optical tracking sensors not situated on the user, i.e. output.
Regarding claim 13, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 12, and further teaches the ANN is a recurrent neural network having Long Short-Term Memory (LSTM) units (Kaifosh, [0105], the statistical model maybe a recurrent neural network that is a long short-term memory neural network).
Regarding claim 14, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 13, and further teaches the kinematic chain has no 
Regarding claim 15, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 14, and further teaches the predicted orientation measurements generated by the ANN correct accumulated errors in the sequences of orientations measured by the inertial measurement units (Kaifosh, [0060], IMU measurement data may drift over time due to accumulation of noise, and articulation constraints in the statistical model may counteract the accumulation of noise).
Regarding claim 16, Kaifosh teaches a method (Kaifosh, Fig. 9A, [0088], training a statistical model), comprising: 
attaching a plurality of sensor modules to a kinematic chain of a person, the plurality of sensor modules including first sensor modules having a first type and second sensor modules having a second type, the first type comprising an inertial-based tracking type (Kaifosh, [0043] kinematics can be upper arm connected at a shoulder joint and a forearm; Kaifosh, Fig. 1, autonomous sensors 102 are attached to different left and right limbs of the user; Kaifosh, autonomous sensor may be worn on the user’s 
measuring a plurality of sequences of orientations of the sensor modules during the person performing a plurality of sequence of motions to generate first orientation measurements generated by the first sensor modules and second orientation measurements generated by the second sensor modules (Kaifosh, [0090] user is instructed to perform multiple movements and sensor signals are recorded; Kaifosh, [0092], during training, sensor signals obtained from a subset of the multiple IMUs may be provided (with or without pre-processing) as input to the statistical model being trained while sensor signals obtained from the other of the multiple IMUs (i.e., the IMUs not in the subset) may be used (with or without pre-processing) to generate data representing the target (or "ground truth") output that the statistical model is to produce in response to the input sign; Kaifosh, [0092] autonomous and non-autonomous sensor are used together to train a statistical model; Kaifosh, [0097], act 902 obtain sensor signals, and act 904 obtain position information may be recorded simultaneously); and 

obtaining a first set of data from at least one for the plurality of sensor modules (Kaifosh, Fig. 9A and [0092], act 902 obtain sensor signal from single IMU sensor);
obtain a second set of data from a motion capture system (Kaifosh, Fig. 9A, and [0097] act 904 external device such as motion capture system is used to obtain position information, i.e. sensors are not situated on user); and
training the ANN with the first set of data and the second set of data (Kaifosh, Fig. 9A, and [0103]-[0104], act 912 generate statistical model using data generated at act 910 and data from act 910 includes data from both act 902 and act 904).
Kaifosh teaches that the second type comprising an optical tracking type (Kaifosh, [0050], [0053], [0067] and [0097], the trained data, which comprising information regarding the position and orientation of the rigid body, can be obtained using motion capturing, one of the motion capturing method being using captured image data), but does not seem to explicitly teach the second set of data from a motion 
However, in a related art motion capturing using optical sensors, Pasveer teaches some portion of the optical sensing motion capturing system utilizes a plurality of optical tracking sensors tracking one or more optical markers and the optical markers are attached to a person (Pasveer, Fig. 1 and [0020], optical markers detected by cameras 200 and 201).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use the motion capturing system of Pasveer for the motion capturing device in the system of Kaifosh. The suggestion/motivation would have been in order to accurately and reliably measure position and orientation (Pasveer, [0008]).
Kaifosh in view of Pasveer does not seem to explicitly teach the ANN is trained to minimize a difference between measurements of sensors of the first type and predictions made using measurements the second type not situated on the user. 
Before the time of first effective filing of the claimed invention, there had been a recognized problem or need in the art of machine-learning/artificial intelligence, that training data are sometime inadequate and could not yield the perfect prediction/result.
There were a finite number of identified and predictable potential solutions to the recognized need or problem, Hemken teaches that it is well-known in the art to use error reduction strategies that minimize but do not entirely eliminate error/noise to acquire a good enough approximation/prediction (Hemken, [0082]-[0083]).

Regarding claim 21, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 16, and further teaches the first sensor modules comprising inertial measurement sensors (Kaifosh, [0071], Autonomous movement sensors 810 may include one or more Inertial Measurement Units (IMUs)).
Regarding claim 22, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 16, and further teaches the second sensor modules comprising optical tracking sensors (Kaifosh, [0071], "autonomous movement sensors" refers to sensors configured to measure the movement of body segments without requiring the use of external sensors, examples of which include, but are not limited to, cameras or global positioning systems, i.e. non-autonomous includes cameras or global positioning system).
Regarding claim 24, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 11, and further teaches the one or more optical markers are attached to at least one part of the kinetic chain where the plurality of sensor modules are not attached thereto (Kaifosh, [0092], only one IMU is worn on a user’s .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaifosh et al. (US Patent Pub. No. 2018/0020978 A1) in view of Pasveer et al. (US Patent Pub. No. 2010/0194879 A1), Hemken (US Patent Pub. No. 2017/0028551 A1) and Raman et al. (US Patent Pub. No. 2010/0307241 A1)
Regarding claim 10, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 1, and further teaches the inertial measurement unit includes a gyroscope (Kaifosh, [0073], IMU may include gyroscopes).
Kaifosh in view of Pasveer and Hemken does not seem to explicitly teach that the gyroscope is a micro-electromechanical system (MEMS) gyroscope. 
However, in a related art of IMUs, Raman teaches that MEMS technologies are used for gyroscopes in IMUs (Raman, [0002]-[0004]).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use a MEMS gyroscope as suggested by Raman in the IMU of Kaifosh in view of Pasveer and Hemken. The suggestion/motivation would have been in order to lower the cost of the system (Raman, [0002]).
Regarding claim 11, Kaifosh in view of Pasveer, Hemken and Raman teaches the limitations of the parent claim 10, and further teaches the inertial measurement unit further includes a magnetometer and a MEMS accelerometer (Kaifosh, [0073], IMU may .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kaifosh et al. (US Patent Pub. No. 2018/0020978 A1) in view of Pasveer et al. (US Patent Pub. No. 2010/0194879 A1), Hemken (US Patent Pub. No. 2017/0028551 A1) and Sutherland (US Patent No. 5,515,477)
Regarding claim 17, Kaifosh in view of Pasveer and Hemken teaches the limitations of the parent claim 16, and further teaches the ANN is a recurrent neural network having Long Short-Term Memory (LSTM) units (Kaifosh, [0105], the statistical model maybe a recurrent neural network that is a long short-term memory neural network); and the method further comprises: 
generating further measurements using the plurality of sensor modules to the person; and training the ANN, previously trained using the supervised machine learning technique based on the first orientation measurements and the second orientation measurements, using the further measurements (Kaifosh, [0078], the statistical model may be retrained, i.e. using new/additional data).
Kaifosh in view of Pasveer and Hemken does not seem to explicitly teach the retraining is performed using a reinforcement learning technique. 
However, in a related art of using neural network to generate a learned output when receiving an input, Sutherland teaches the use of reinforcement learning to generate the mapping (Sutherland, column 28, lines 29-45).
.  

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the one or more optical markers are intergraded on the plurality of sensor modules in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.

Response to Arguments
Applicant's arguments filed on 12/17/2021 have been fully considered but they are not persuasive. 
Applicant argued that Kaifosh operates “without requiring external sensors, such as cameral…” and hence does not teach the instant application because it is “trained using data obtained via different types of sensors”. However, it is noted the paragraph 
Applicant’s argument that “Kaifosh does not provide the output of the position tracking system as a raw input in to the neural network.” and “relying on the above noted approximation approach”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “raw input” and the output of the ANN is the “orientation of optical tracking sensors.”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding the first argument, it is noted that the input of the ANN is the “sequence of orientations” (e.g. lines 14-15 of claim 1) which is identified using motion data of a portion of a user (e.g. lines 4-5 of claim 1). Hence, “raw input” is not recited in the claims. Also there is not explicit or implicit definition in both the specification and/or the claims what defines as a “raw input”. Applicant also argued that “the output of the ANN is the “orientation of the orientation of the optical tracking sensors.”” It is noted that the claims recites the output as “output from the artificial neural network, and orientation measurement of the kinematic chain, the orientation measurement comprising a plurality of values representing the orientation of the optical tracking sensor” (lines 22-25 of claim 1, similar limitation in claim 12) and “the plurality of predicted values corresponding to each of the plurality of sensor modules” (lines 17-19 of claim 16), 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/           Primary Examiner, Art Unit 2693